IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-15,305-03


                      EX PARTE MARK TWAIN SIMPSON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W13-56596-K(A) IN THE CRIMINAL DISTRICT COURT NO. 4
                          FROM DALLAS COUNTY


     Per curiam. YEARY , J. filed a concurring opinion joined by KELLER, P.J. and
SLAUGHTER, J.

                                          ORDER
       Applicant was convicted of robbery and sentenced to twenty-five years’ imprisonment. The

Fifth Court of Appeals affirmed his conviction. Simpson v. State, No. 05-14-00618-CR (Tex.

App.—Dallas April 20, 2015)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective by convincing him

to plead guilty without a bargain, by failing to properly advise him of the consequences of an open

plea, by making him believe that the judge was going to grant him probation or sentence him to less

than 25 years, by failing to honor his desire to proceed to a jury trial, by failing to secure a plea
                                                                                                       2

bargain for less than 25 years when the trial court granted a motion for new trial, and by failing to

adequately defend him during the State’s appeal on the issue of the granting of a new trial. Applicant

has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668

(1984). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: August 24, 2022
Do not publish